Dismiss and Opinion Filed March 10, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00860-CV

 DBS BUSINESS SERVICE SOLUTIONS, LLC D/B/A DBS MANAGED IT
                    SERVICES, Appellant
                            V.
         MOTHERS AGAINST DRUNK DRIVING, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-00315-2019

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Schenck
      The filing fee, docketing statement, and clerk’s record in this case are past

due. By postcard dated September 30, 2020, we notified appellant the $205 filing

fee was due. We directed appellant to remit the filing fee within ten days and

expressly cautioned appellant that failure to do so would result in dismissal of the

appeal. Also by postcard dated September 30, 2020, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file

the docketing statement within ten days might result in the dismissal of this appeal

without further notice. On December 8, 2020, we sent appellant a second notice
regarding the overdue filing fee and directed appellant to pay the fee within ten days.

By letter dated January 19, 2021, we informed appellant the clerk’s record had not

been filed because appellant had not paid for the clerk’s record. We directed

appellant to provide, within ten days, (1) verification of payment or arrangements to

pay for the clerk’s record, or (2) written documentation that appellant had been found

entitled to proceed without payment of costs. We cautioned appellant that failure to

do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee, filed the docketing statement, provided the

required documentation, or otherwise corresponded with the Court regarding the

status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE

200860F.P05




                                         –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DBS BUSINESS SERVICE                         On Appeal from the 366th Judicial
SOLUTIONS, LLC D/B/A DBS                     District Court, Collin County, Texas
MANAGED IT SERVICES,                         Trial Court Cause No. 366-00315-
Appellant                                    2019.
                                             Opinion delivered by Justice
No. 05-20-00860-CV          V.               Schenck. Justices Smith and Garcia
                                             participating.
MOTHERS AGAINST DRUNK
DRIVING, Appellee

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

      It is ORDERED that appellee MOTHERS AGAINST DRUNK DRIVING
recover its costs of this appeal from appellant DBS BUSINESS SERVICE
SOLUTIONS, LLC D/B/A DBS MANAGED IT SERVICES.


Judgment entered this 10th day of March, 2021.




                                       –3–